— Judgment, Supreme Court, New York County (Norman A. Mordue, J., and a jury), entered on or about March 13, 1991, in favor of plaintiff and against defendants in the amount of $69,836.35, unanimously affirmed, with costs.
Defendants’ argument that plaintiff failed to plead and prove its possession of a home improvement contractor’s li*633cense is unpreserved for appellate review, since defendants failed to timely object to any defect in the plaintiffs proof on this ground. In any event, oral testimony admitted on plaintiff’s case indicated that all proper licenses and permits were obtained, and the home improvement license itself was produced on a post-trial motion to set aside the verdict. Under these circumstances, the judgment in plaintiff’s favor should not be set aside.
We have considered appellants’ remaining contentions and find them to be without merit. Concur — Sullivan, J. P., Rosenberger, Ellerin, Asch and Rubin, JJ.